Citation Nr: 0216866	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease 
including swelling of the feet secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Montgomery, Alabama.  In September 2000, the Board remanded 
this case to the RO for additional evidentiary development 
and adjudication.  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Hypertension existed prior to service.

3.  There is no evidence of aggravation of hypertension 
during service.

4.  There is no evidence of aggravation of hypertension 
within one year of discharge from service.  

5.  The veteran does not have a service connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309(a), 3.326 (2002); 67 Fed.Reg. 67,792 (November 
7, 2002) (to be codified at 38 C.F.R. §§ 3.307, 3.309(a)).

2.  There is no basis to grant entitlement to service 
connection for heart disease including swelling of the feet 
secondary to hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In October 1998, the VA Records Management Center requested 
that the RO supply the veteran's report of separation and 
all available service medical records to respond to an 
inquiry.  At the time, the veteran's VA claims file 
contained a report of separation (DD-214) and the February 
1956 separation physical examination report which had been 
received by VA in March 1956.  There were no other service 
records in the claims file.  A letter from the National 
Personnel Records Center (NPRC) advised the veteran that his 
records were not in NPRC files, that they could have been 
destroyed by fire, and complete records could not be 
reconstructed.  He was provided a copy of the discharge 
physical examination report.

At discharge from service, the veteran's blood pressure was 
160/100 and mild hypertension was diagnosed.  The 
examination report states: "Blood pressure elevated when 
patient enlisted in Air Force.  Was hospitalized for 
hypertension ? at Lackland AFB for 3 weeks in 1952."  The 
clinical evaluation of the heart and vascular system was 
normal.  

In May 1991, a private clinical record indicated the veteran 
had hypertension since 1952 (service) that had gotten out of 
hand.  The impression was hypertension with left ventricular 
hypertrophy.

Legal analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The VCAA is 
liberalizing and is therefore applicable to this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in 
the April 1999 statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used 
for the determinations.  Therefore, the veteran was advised 
of the evidence necessary to substantiate his claims.  The 
Board remanded this case to the RO to obtain evidence of 
treatment records.  The RO sent an October 2000 letter to 
the veteran advising him to provide information to enable VA 
to obtain the evidence from health care providers since 
leaving service who may possess records pertinent to 
hypertension and heart disease.  The veteran responded to 
the RO's letter by identifying five health care providers.  
The RO was able to obtained records from three of the 
facilities that the veteran identified.  Health South Metro 
West indicated that the veteran was not a patient in their 
system and Rush Foundation Hospital indicated there were no 
records.  The Norwood Clinic indicated the release 
authorization was outdated.  A July 2002 letter to the 
veteran requested that he complete another authorization for 
release.  No response was received.  The veteran was advised 
of the unavailability of the records in the August 2002 
supplemental statement of the case.  Neither the veteran nor 
his representative has identified additional relevant 
evidence of probative value that has not already been sought 
and associated with the claims file.  

The only service medical record obtained is the discharge 
physical examination report.  NPRC has indicated that there 
are no other records and that they may have been destroyed 
by fire.  It is noted that the veteran's records would have 
been among those records destroyed by fire.  Adjudication 
Procedure Manual, M21-1, Part III, Para 4.23.  Therefore, 
additional attempts to obtain such records would be futile.  
The veteran has not received a VA examination.  However, the 
medical evidence already indicates that the veteran has 
hypertension and the issue before the Board is whether the 
evidence in the record shows that the veteran's preexisting 
hypertension was aggravated during service.  Therefore, a 
current examination is not necessary to decide the claim.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2002).

Where a veteran served continuously for ninety (90) days or 
more and cardiovascular-renal disease including hypertension 
becomes manifest or is aggravated to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease or aggravation of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309(a)).

The veteran's discharge examination report indicates that at 
entry into service, he had elevated blood pressure or 
hypertension.  While an entrance examination report is not 
of record, the entry on the discharge examination report is 
clear and unmistakable evidence that the veteran had 
hypertension when he entered active service.  Accordingly, 
the presumption of soundness is rebutted by the examination 
report and hypertension existed prior to service.  38 C.F.R. 
§ 3.304(b) (2002).

There is no evidence of an increase in the hypertension 
during service.  The discharge examination report does show 
that the veteran was hospitalized in 1952 possibly for 
hypertension.  Unfortunately, there are no records available 
related to this hospitalization.  At discharge from service, 
the veteran was noted with mild hypertension.  His heart and 
vascular system was normal.  Since the veteran had 
hypertension at entry into service, the finding of mild 
hypertension at discharge does not show an increase in the 
disability during service.  There is no evidence to show 
that the veteran's preexisting hypertension increased during 
the time he was in service.  The veteran has the burden of 
proof or the responsibility of presenting and supporting a 
claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  
Without evidence of an increase in severity of his 
hypertension, it would be speculative to find that there was 
an increase in disability.  While it appears that he may 
have been hospitalized for hypertension, evaluation and 
treatment of a preexisting disability does not constitute 
aggravation of the disability during service.  Hunt v. 
Derwinski, 1 Vet.App. 292 (1991).  Accordingly, the evidence 
of record does not show an increase in the preexisting 
hypertension during service.  38 C.F.R. § 3.306(a) (2002).

The veteran was noted with mild hypertension at discharge 
from service.  There is no evidence that the veteran's 
hypertension increased or was aggravated within the one year 
following service.  The veteran was asked for medical 
evidence following service related to hypertension.  While 
the veteran identified potential evidence, unfortunately the 
medical evidence that was received was not from the time 
immediately following service.  Other medical evidence was 
not available.  The veteran has the burden of proof or the 
responsibility of presenting and supporting a claim.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  Without 
evidence of an increase in severity of his hypertension 
immediately following service, there is no basis to find 
aggravation within one year of discharge from service.  
38 C.F.R. §§ 3.306(a), 3.307, 3.309(a) (2002); 67 Fed.Reg. 
67,792 (November 7, 2002) (to be codified at 38 C.F.R. 
§§ 3.307, 3.309(a)). 

Based on the above, the preponderance of the evidence is 
against the claim for service connection for hypertension.  
38 U.S.C.A.§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309(a), 3.326 (2002); 67 Fed.Reg. 67,792 (November 
7, 2002) (to be codified at 38 C.F.R. §§ 3.307, 3.309(a)).

Heart disease/swelling of the feet
secondary to hypertension

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002).  

The veteran has made a claim for service connection for 
heart disease and swelling of the feet secondary to 
hypertension, and this is the issue that has been developed 
for appellate review.  Such a claim supposes that the 
hypertension is service connected.  However, as noted above, 
service connection for hypertension is denied.  The veteran 
has no other service connected disabilities.  Accordingly, 
there is no basis under which to even consider entitlement 
to service connection for heart disease and swelling of the 
feet secondary to a service connected disability.  In the 
absence of such legal entitlement, the claim for service 
connection for heart disease and swelling of the feet 
secondary to hypertension must be denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.310(a) 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for hypertension is 
denied.

Entitlement to service connection for heart disease 
including swelling of the feet secondary to hypertension is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

